Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamerson Devoir Tillman appeals the district court’s order dismissing his Fed. R.Crim.P. 41(g) motion as time-barred: We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tillman v. United States, No. 1:08-cv-3362-AW, 2009 WL 2151201 (D. Md. filed July 14, 2009; entered July 15, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.